DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1, 6, 15, and 18 are amended due to Applicant's amendment dated 03/29/2022.  Claims 1, 3-4, 6-7, 11-12, 15-18, and 21-23 are pending.
Response to Amendment
The rejection of claims 1, 3-4, 6-7, 11-12, 15-18, and 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is withdrawn.
The rejection of claims 18 and 23 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is withdrawn.
The rejection of claims 1, 4, 15, 18, and 22 under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2017/0005275 A1 (“Jeon”) is not overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is maintained.
The rejection of claims 11 and 21 under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2017/0005275 A1 (“Jeon”) is overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is withdrawn.
The rejection of claims 1, 3-4, 6, 11-12, 15, 18, and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Su, Shi-Jian, Chao Cai, and Junji Kido. “RGB phosphorescent organic light-emitting diodes by using host materials with heterocyclic cores: effect of nitrogen atom orientations.” Chemistry of Materials 23.2 (2011): 274-284 (“Su”) is not overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is maintained.
The rejection of claims 15-18 and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang in view of Itoi, Su, and Ogiwara et al. US 2016/0028025 A1 (“Ogiwara”) is not overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is maintained.
The rejection of claims 1, 3-4, 6, 11-12, 15, 18, and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang in view of Itoi, and Sang et al. KR 20160076882 A—English translation obtained by Google Patents, hereinafter “Sang”—is not overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is maintained.
The rejection of claims 15-18 and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang in view of Itoi, Sang, and Ogiwara is not overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is maintained.
Response to Arguments
Applicant’s arguments on pages 34-35 of the reply dated 03/29/2022 with respect to the rejection of claims 1, 4, 15, 18, and 22 under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2017/0005275 A1 (“Jeon”) as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pgs. 34-35, Applicant argues that deleting “a cyano group” from the definition for R3, R4, and Y1 to Y5 results in overcoming the rejection made over Jeon.
Examiner's response –As discussed below and in the previous rejection, with respect to only claims 1, 4, 15, 18, and 22, the modified compound 36 of Jeon reads on the claimed formula wherein R3 and R4 are hydrogen, Y1 and Y2 are each aryl groups, and Y3 to Y5 are not required to be present. The claimed Y2 is substituted with a cyano group. Per the amended claims 1 and 15, the substituent of Y2 is not limited to particular groups. Accordingly, as Y2 is an aryl group substituted with a cyano group, the modified compound 36 still reads on the amended claims.

Applicant’s arguments on pages 35-39 of the reply dated 03/29/2022 with respect to the rejection of claims 1, 3-4, 6-7, 11-12, 15-18, and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and the subsequent prior art as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pgs. 35-38, Applicant argues that there is no reason apparent reason why any skilled artisan should substitute the carbazole moiety of Kang for the azacarabzole moiety of Itoi. Particularly, one would not expect substituting just the azacarbazole moiety to an entirely different compound would somehow achieve the benefits described in Itoi. Applicant argues that Itoi appears to emphasize the importance of having an azacarbazole specifically coupled meta to a phenylene group that is specifically attached to an amine group, which is different from the modified compound of Kang. 
On pg. 39, the Applicant further argues that those of ordinary skill in the art would have no apparent reason to make sub a substitution without impermissible hindsight, especially when Kang explicitly calls for using a carbazole group and not an azacarbazole group.
Examiner's response –As discussed below and in the previous rejection, Kang teaches it is desirable to obtain organic light emitting devices having long lifespan (¶ [0007]).
Itoi provides a generic teaching that an azacarbazole moiety contributes to improving the electron resistance of a compound, which in turn provides an organic electroluminescent device with long lifetime (¶ [0011]). This is additionally supported in a comparison of the compounds of Examples 1 to 4 and Comparative Example 1 (¶ [0076]). Itoi reiterates this benefit in ¶ [0077] by teaching that an azacarbazole group has high electron-accepting characteristics, which increases the electron resistance and durability of a material for an organic electroluminescent device. By increasing the electron resistance, the lifetime of the device may be increased (¶ [0077]). 
As Kang teaches a long lifespan is desirable, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazole  of compound 101 of Kang with an azacarbazole moiety of Itoi, based on the teaching of Itoi.  The motivation for doing so would have been to improve the electron resistance, increase the durability, and increase the lifetime of the organic electroluminescent device, as taught by Itoi.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2017/0005275 A1 (“Jeon”).
Regarding claims 1, 4, 15, 18, and 22, Jeon teaches an organic light-emitting device including a first electrode, a second electrode, an organic layer disposed between the first electrode and the second electrode, wherein the organic layer includes an emission layer, wherein the emission layer includes the condensed cyclic compound of Formula 1, shown below (¶ [0183]-[0186]). Jeon teaches the organic layer may include a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode (¶ [0190]-[0192]). Jeon teaches the material for the first electrode and second electrode may include indium tin oxide, indium zinc oxide, tin oxide, zinc oxide, Mg, Al, Al-Li, Ca, Mg-In, or Mg-Ag (¶ [0195] and [0263]). 
Jeon teaches an organic light-emitting device including the condensed cyclic compound of Formula 1 may have improved thermal stability, electric characteristics, lifespan and efficiency (¶ [0178]) and may exhibit low driving voltage, high brightness, and high quantum emission efficiency (¶ [0185]). 
Jeon teaches Formula 1 
    PNG
    media_image1.png
    132
    257
    media_image1.png
    Greyscale
(abstract) and teaches specific examples of Formula 1 including compound 36 
    PNG
    media_image2.png
    139
    285
    media_image2.png
    Greyscale
 (pg. 23).
Jeon fails to teach a compound as above wherein the pyridine moiety is attached to the other moieties at the 3- and 5- positions instead of the 2- and 6- positions. However, Jeon does teach that Ar in Formula 1 may be represented by Formula 2-2 
    PNG
    media_image3.png
    115
    143
    media_image3.png
    Greyscale
or Formula 2-4 
    PNG
    media_image4.png
    112
    148
    media_image4.png
    Greyscale
, wherein * and *’ each indicate a binding site to a neighboring atom (¶ [0116] and [0121]).
Therefore, given the general formula and teachings of Jeon, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Formula 2-4 for Formula 2-4, because Jeon teaches the variable may suitably be selected as Ar.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emission layer of the organic light-emitting device of Jeon and possess the benefits taught by Jeon.  See MPEP 2143.I.(B).
The modified compound 36 of Jeon has the structure 
    PNG
    media_image5.png
    266
    500
    media_image5.png
    Greyscale
 which reads on the claimed formula 1-4-2 and Formula 2 wherein:
X1 to X5, X7 and X8 are each independently CR1, X6 is N, and X9 to X13 are not required to be present;
Each R1 of X1 to X5, X7 and X8 is hydrogen;
Q1 is CY1Y2;
R3 and R4 are each hydrogen; Y1 and Y2 are each aryl groups having 6 ring-forming carbon atoms, wherein Y1 is unsubstituted and Y2 is substituted with a cyano group, and Y3 to Y5 are not required to be present; and
a and b are each an integer of 4.
Per claim 22, a compound represented by any one of Formula 1-1 and Formula 1-2 is not required to be present. Thus the limitation of claim 22 is met.

Claims 1, 3-4, 6, 11-12, 15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Su, Shi-Jian, Chao Cai, and Junji Kido. "RGB phosphorescent organic light-emitting diodes by using host materials with heterocyclic cores: effect of nitrogen atom orientations." Chemistry of Materials 23.2 (2011): 274-284 (“Su”).
Regarding claims 1, 4, 11-12, 15, 18, and 21-23, Kang teaches an organic light-emitting device including a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer may include a hole transport region, an emission layer, and an electron transport region, and the organic layer—specifically, the emission layer—includes a first material represented by formula 1 
    PNG
    media_image6.png
    210
    212
    media_image6.png
    Greyscale
and a second material represented by Formula 2, wherein R11 is a substituted or unsubstituted carbazolyl group (abstract, ¶ [0015], [0019], [0066], [0068], and [0261]). Kang teaches the material for the first and second electrodes may include Li, Mg, Al, Al-Li, Ca, Mg-In, Mg-Ag, indium tin oxide, or indium zinc oxide (¶ [0062] and [0279]).
Kang teaches an organic light-emitting device comprising the first and second material may have a low driving voltage, high efficiency, high luminance, and long lifespan (¶ [0223]).
Kang teaches specific examples of Formula 1 including compound 101 
    PNG
    media_image7.png
    77
    17
    media_image7.png
    Greyscale
(pg. 25).
Kang fails to teach a compound as above wherein R11 is azacarbazole. However, Kang does teach it is desirable to obtain a device having long lifespan (¶ [0007]).
Itoi teaches an organic electroluminescent device including a material represented by Formula I 
    PNG
    media_image8.png
    105
    55
    media_image8.png
    Greyscale
(abstract). Itoi teaches the azacarbazole moiety of Formula 1 
    PNG
    media_image8.png
    105
    55
    media_image8.png
    Greyscale
contributes to improving the electron resistance of the material, which increases the lifetime of the organic electroluminescent device (¶ [0011]). Additionally, Itoi teaches the azacarbazole moiety may be used to further increase the durability, and hence the emission lifetime of the material for the organic electroluminescent device (¶ [0038]). Itoi teaches the organic electroluminescent devices of Examples 1 to 4 exhibited longer lifetimes than that of Comparative Example 1 (¶ [0076], Table 1). Comparative Example 1 comprises Comparative Compound C1 
    PNG
    media_image9.png
    247
    368
    media_image9.png
    Greyscale
 and Examples 1 to 4 comprise Compounds 1, 5, 9, 13 which are identical to Comparative Compound C1 except for the use of azacarbazole instead of carbazole (¶ [0072]-[0073], Table 1). Specifically, Itoi teaches Example 4 comprising compound 13 has a lower voltage and higher lifetime than Comparative Example 1 (Table 1). Itoi teaches compound 13 has the structure 
    PNG
    media_image10.png
    73
    31
    media_image10.png
    Greyscale
(pg. 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazole 
    PNG
    media_image7.png
    77
    17
    media_image7.png
    Greyscale
 of compound 101 of Kang with 
    PNG
    media_image10.png
    73
    31
    media_image10.png
    Greyscale
, based on the teaching of Itoi.  The motivation for doing so would have been to improve the electron resistance, increase the durability, and increase the emission lifetime of the organic electroluminescent device, as taught by Itoi.
Kang fails to teach a compound as above wherein L11 is pyridine. However, Kang does teach L11 may be a pyridinylene group (¶ [0077]).
Su teaches a series of host materials 1-7 containing various heterocyclic cores like pyridine developed for organic light-emitting diodes (abstract). Li teaches their energy levels can be tuned by the change of heterocyclic cores and their nitrogen atom orientations and decrease of singlet-triplet exchange energy (ΔEST) was achieved by introducing one or two nitrogen atoms into the central arylene (abstract). Su teaches materials 1-7 in Scheme 1, shown below (pg. 276): 

    PNG
    media_image11.png
    217
    600
    media_image11.png
    Greyscale

Su teaches in Table 1, with the introduction of a pyridine core instead of a benzene core, compounds 2-4 each have a lower ΔEST than compound 1 (pg. 278). Su teaches such materials may be attractive candidates to reduce the driving voltage of OLEDs (pg. 278, col. 1, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a pyridine group as shown in Su for the phenylene group in the compound 101 of Kang, based on the teaching of Su.  The motivation for doing so would have been to decrease the singlet-triplet exchange energy to reduce the driving voltage of the organic electroluminescent device, as taught by Su.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a pyridine core as shown in compound 4, because it would have been choosing from compounds 2, 3, or 4, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the first material in the organic layer of the organic light-emitting device of Kang in view of Itoi and Su and possessing the benefits taught by Kang, Itoi, and Su.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a pyridine core having the benefits taught by Su in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1 and 4, the modified compound 101 of Kang in view of Itoi and Su has the structure 
    PNG
    media_image12.png
    212
    371
    media_image12.png
    Greyscale
 which reads on the claimed formula 1-4-2 and Formula 2 wherein:
X1 to X3, and X5 to X8 are each independently CR1, X4 is N, and X9 to X13 are not required to be present;
Each R1 of X1 to X3, and X5 to X8 is hydrogen;
Q1 is CY1Y2;
R3 and R4 are hydrogens, Y1 and Y2 are each unsubstituted alkyl groups having 1 carbon atom, and Y3 to Y5 are not required to be present; and
a and b are each 4.
Per claim 12, the modified compound of Kang in view of Itoi and Su reads on the claimed compound 97
    PNG
    media_image13.png
    156
    133
    media_image13.png
    Greyscale
.
Per claims 11 and 21, the modified compound 101 as described above reads on the claimed Formula 2-1 wherein Q2 is C.
Per claim 22, a compound represented by any one of Formula 1-1 and Formula 1-2 is not required to be present. Thus the limitation of claim 22 is met.
Per claim 23, the modified compound 101 as described above reads on the claimed compound 97.
Regarding claim 3, Kang in view of Itoi and Su teach organic electroluminescent device comprising the modified compound 101 as described above. Kang in view of Itoi and Su appears silent with respect to the modified compound 101 having an absolute value of a difference between a singlet energy level and a triplet energy level of 0.2 eV or less.
The instant specification recites that the nitrogen-containing compound according to an embodiment of the present disclosure—that is, a compound represented by Formula 1 (instant ¶ [0007]—has a structure in which the difference between the singlet energy level and the triplet energy level is close to zero (instant ¶ [00105]). Specifically, the instant specification recites that the nitrogen-containing compound of Formula 1 may have an absolute value of the difference between a singlet energy level and a triplet energy level of 0.2 eV or less (instant ¶ [0064]). Compound 97 is an example of Formula 1 (instant ¶ [00104] and pg. 29). Since Kang in view of Itoi and Su teaches compound 97, the same structure as disclosed by the Applicant, the difference between the singlet energy level and the triplet energy is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Claims 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Su, Shi-Jian, Chao Cai, and Junji Kido. "RGB phosphorescent organic light-emitting diodes by using host materials with heterocyclic cores: effect of nitrogen atom orientations." Chemistry of Materials 23.2 (2011): 274-284 (“Su”) as applied to claim 1 above, and further in view of Ogiwara et al. US 2016/0028025 A1 (“Ogiwara”).
Regarding claims 15-18, Kang in view of Itoi and Su teach organic electroluminescent device comprising the modified compound 101 
    PNG
    media_image12.png
    212
    371
    media_image12.png
    Greyscale
as described above with respect to claim 1. 
Kang fails to teach wherein the modified compound is used as a dopant. However, Kang does teach the first material may have excellent hole transport capabilities due to the acridine group and may provide thermal and electric stability, due to the carbazolyl group ([0224]). Additionally, Itoi teaches the azacarbazole moiety increases the durability, and hence the emission lifetime of the material for the organic electroluminescent device (Itoi, ¶ [0038]). Furthermore, Su teaches the pyridine core has a lower ΔEST which may reduce the driving voltage of OLEDs (Su, pg. 278).
Ogiwara teaches a light-emitting apparatus including an organic electroluminescence device, wherein the organic electroluminescence device includes an anode, a cathode, and one or more organic layers interposed between the anode and the cathode (abstract), wherein in a specific embodiment the organic layer includes the emitting layer, a hole injecting/transporting layer, and an electron injection/transporting layer (¶ [0033]), and the emitting layer is formed of an organic compound including the host material and the dopant material (¶ [0032]). 
Ogiwara teaches the dopant material only needs to be a compound satisfying the Numerical Formula 1 
    PNG
    media_image14.png
    45
    360
    media_image14.png
    Greyscale
, wherein ΔST is the energy difference between the singlet energy EgS and the triplet energy EgT (¶ [0035]-[0036], and [0054]). However, Ogiwara teaches the dopant material is preferably a compound represented by formula (1) 
    PNG
    media_image15.png
    32
    294
    media_image15.png
    Greyscale
(¶ [0054]). Ogiwara teaches such a light-emitting apparatus is capable of improving luminous efficiency (¶ [0013]).
Ogiwara teaches in formula (1), Cz is represented by formula (10), which may be further defined by formula (10b) 
    PNG
    media_image16.png
    176
    83
    media_image16.png
    Greyscale
 (¶ [0055]-[0056]), and Az1 is represented by formula (12) 
    PNG
    media_image17.png
    104
    81
    media_image17.png
    Greyscale
 (¶ [0070]). Ogiwara teaches cyclic structure A and cyclic structure B each independently represent a substituted or unsubstituted cyclic structure (¶ [0057]) including benzene (¶ [0134]) wherein at least one of the cyclic structure A and B has a partial structure represented by a formula (11) 
    PNG
    media_image18.png
    54
    77
    media_image18.png
    Greyscale
(¶ [0059]). Ogiwara teaches L1 to L3 are preferably a single bond (¶ [0066]), and m, n, o, and p are each an integer of 1 to 6 (¶ [0067]). Ogiwara teaches X11 to X15 each independently represent CR8 or a nitrogen atom and at least one of X11 to X15 is a nitrogen atom (¶ [0071]). Ogiwara teaches R8 may be hydrogen and a substituted heterocyclic group having 5 to 30 ring atoms (¶ [0082]), wherein examples of the heterocyclic group having 5 to 30 ring atoms include an acridinyl group (¶ [0205]). Ogiwara teaches examples of substituents include alkyl groups (¶ [0225]) which may be methyl groups (¶ [0207]).
As discussed in paragraph 55, the modified compound 101 has an energy difference between a singlet energy level and a triplet energy level of 0.2 eV or less, thus satisfying the Numerical Formula 1 of Ogiwara.
Additionally, the modified compound 101 
    PNG
    media_image12.png
    212
    371
    media_image12.png
    Greyscale
reads on formula (1) of Ogiwara wherein (i) Cz is represented by formula (10b); (ii) the cyclic structure A represents benzene and the cyclic structure B represents the cyclic structure pyridine; (iii) m, n, o, and p are each an integer of 1; (iv) X11, X13, and X15 represents CR8 wherein R8 is a hydrogen atom, X12 represents a nitrogen atom, and X14 represents CR8 wherein R8 is a substituted heterocyclic group having 14 ring atoms (an acridinyl group); and (v) the substituents on the substituted heterocyclic group having 14 ring atoms are methyl groups.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound 101 Kang in view of Itoi and Su as the dopant material in the organic electroluminescence device of Ogiwara, based on the teaching of Kang, Itoi, Su, and Ogiwara.  The motivation for doing so would have been to obtain a light-emitting apparatus having improved luminous efficiency, as taught by Ogiwara. Additionally, the motivation for doing so would have been to (i) use a dopant material having excellent hole transport capabilities, and thermal and electric stability, as taught by Kang; (ii) increase the durability, and emission lifetime of the material for the organic electroluminescent device, as taught by Itoi; and (iii) to use a dopant material having a lower ΔEST to reduce the driving voltage of the organic electroluminescence device, as taught by Su.
Per claim 15, Ogiwara teaches the specific materials for the anode include indium-tin oxide, tin oxide, indium zinc oxide, gold, silver, platinum, and copper (¶ [0256]) and the material for the cathode may include indium, aluminium, magnesium, and alloys of magnesium, indium, aluminium, lithium, scandium, lithium, and silver (¶ [0359]).
Per claims 15-16 and 18, the modified compound 101 reads on the claimed formula 1-4-2 and Formula 2 as discussed in paragraph 50.
Per claim 17, Kang in view of Itoi and Su appears silent with respect to the modified compound 101 being a thermally activated delayed fluorescence dopant.
The instant specification recites that the nitrogen-containing compound represented by Formula 1 may be applied to a thermally activated delayed fluorescence material (instant ¶ [00105]). As recited in instant ¶ [00103], compound 97 is an example of a nitrogen-containing compound represented by Formula 1. Since Kang in view of Itoi and Su teaches compound 97, the same structures as disclosed by the Applicant, the property of being a thermally activated delayed fluorescence dopant absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 
Per claim 21, the modified compound 101 as described above reads on the claimed Formula 2-1 wherein Q2 is C.
Per claim 22, a compound represented by any one of Formula 1-1 and Formula 1-2 is not required to be present. Thus the limitation of claim 22 is met.
Per claim 23, the modified compound 101 as described above reads on the claimed compound 97.

Claims 1, 3-4, 6, 11-12, 15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Sang et al. KR 20160076882 A—English translation obtained by Google Patents, hereinafter referred to as (“Sang”).
Regarding claims 1, 4, 6, 11-12, 15, 18, 21, and 22, Kang teaches an organic light-emitting device including a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer may include a hole transport region, an emission layer, and an electron transport region, and the organic layer—specifically, the emission layer—includes a first material represented by formula 1 
    PNG
    media_image6.png
    210
    212
    media_image6.png
    Greyscale
and a second material represented by Formula 2, wherein R11 is a substituted or unsubstituted carbazolyl group (abstract, ¶ [0015], [0019], [0066], [0068], and [0261]). Kang teaches the material for the first and second electrodes may include Li, Mg, Al, Al-Li, Ca, Mg-In, Mg-Ag, indium tin oxide, or indium zinc oxide (¶ [0062] and [0279]).
Kang teaches an organic light-emitting device comprising the first and second material may have a low driving voltage, high efficiency, high luminance, and long lifespan (¶ [0223]).
Kang teaches specific examples of Formula 1 including compound 103 
    PNG
    media_image19.png
    198
    213
    media_image19.png
    Greyscale
 (pg. 25).
Kang fails to teach a compound as above wherein R11 is azacarbazole. However, Kang does teach it is desirable to obtain a device having long lifespan (¶ [0007]).
Itoi teaches an organic electroluminescent device including a material represented by Formula I 
    PNG
    media_image8.png
    105
    55
    media_image8.png
    Greyscale
(abstract). Itoi teaches the azacarbazole moiety of Formula 1 
    PNG
    media_image8.png
    105
    55
    media_image8.png
    Greyscale
contributes to improving the electron resistance of the material, which increases the lifetime of the organic electroluminescent device (¶ [0011]). Additionally, Itoi teaches the azacarbazole moiety may be used to further increase the durability, and hence the emission lifetime of the material for the organic electroluminescent device (¶ [0038]). Itoi teaches the organic electroluminescent devices of Examples 1 to 4 exhibited longer lifetimes than that of Comparative Example 1 (¶ [0076], Table 1). Comparative Example 1 comprises Comparative Compound C1 
    PNG
    media_image9.png
    247
    368
    media_image9.png
    Greyscale
 and Examples 1 to 4 comprise Compounds 1, 5, 9, 13 which are identical to Comparative Compound C1 except for the use of azacarbazole instead of carbazole (¶ [0072]-[0073], Table 1). Specifically, Itoi teaches Example 4 comprising compound 13 has a lower voltage and higher lifetime than Comparative Example 1 (Table 1). Itoi teaches compound 13 has the structure 
    PNG
    media_image10.png
    73
    31
    media_image10.png
    Greyscale
(pg. 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazole 
    PNG
    media_image7.png
    77
    17
    media_image7.png
    Greyscale
 of compound 101 of Kang with 
    PNG
    media_image10.png
    73
    31
    media_image10.png
    Greyscale
, based on the teaching of Itoi.  The motivation for doing so would have been to improve the electron resistance, increase the durability, and increase the emission lifetime of the organic electroluminescent device, as taught by Itoi.
Kang fails to teach wherein the phenyl group is a pyridine. However, Kang does teach R11 may be represented by Formula 9-14 
    PNG
    media_image20.png
    95
    148
    media_image20.png
    Greyscale
, wherein R91 may be a C1-C60 heteroaryl group (¶ [0096]-[0100]).
Sang teaches an organic electroluminescent device which includes, in at least one organic layer, a novel compound which exhibits excellent heat resistance, hole-transporting ability and luminosity, and excellent thermal stability (abstract and pg. 19, second paragraph), wherein the novel compound is represented by formula (1) 
    PNG
    media_image21.png
    148
    191
    media_image21.png
    Greyscale
(abstract and claim 1). In formula (1), X1 to X8 are each independently N or C(R2), and at least one of R1 and R2 is represented by formula (2) 
    PNG
    media_image22.png
    131
    224
    media_image22.png
    Greyscale
or formula (3) 
    PNG
    media_image23.png
    85
    192
    media_image23.png
    Greyscale
 (claim 1). Sang teaches the organic electroluminescent device including the compound represented by formula (1) has low driving voltage, improved luminous efficiency, and a long lifetime (pg. 19, second paragraph).
Sang teaches formula (1) is preferably represented by formula (4) 
    PNG
    media_image24.png
    298
    331
    media_image24.png
    Greyscale
 (pg. 20).
Sang teaches X1 to X8 are each independently N or C(R2) and at least one of X1 to X8 is N (claim 1), Ar1 and Ar2 may each represent C6 to C60 aryl groups that are bonded to each other to form a condensed ring, and L1 and L2 may each be single bonds (first half of pg. 20). Sang teaches preferred examples of formula (3) in formulas M-1 to M-15 (end of pg. 21 and beginning of pg. 22). Sang teaches specific examples of formula (4) including compound A-52 
    PNG
    media_image25.png
    101
    156
    media_image25.png
    Greyscale
 (pg. 26), wherein formula (3) is represented by formula M-2 
    PNG
    media_image26.png
    94
    115
    media_image26.png
    Greyscale
 (pg. 22).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select R91 such that it reads on formula (3) of Sang so that the modified compound of Kang in view of Itoi reads on the claimed formula (1) of Sang, and thus obtains the benefits taught by Sang.  The motivation for doing so would have been to obtain a compound having excellent heat resistance, thermal stability, hole-transporting ability and luminosity, thus resulting in a device having low driving voltage, improved luminous efficiency, and a long lifetime, as taught by Sang.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a pyridine group, as depicted in compound A-52, because it would have been choosing from a list of preferred groups for formula (3), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the first material in the organic layer of the organic light-emitting device of Kang in view of Itoi and Sang and possessing the benefits taught by Kang, Itoi, and Sang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (3) of Sang having the benefits taught by Sang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1 and 4, the modified compound of Kang in view of Itoi and Sang has the structure 
    PNG
    media_image27.png
    318
    346
    media_image27.png
    Greyscale
 which reads on the claimed formula 1-1 and Formula 2 wherein:
X1 to X3, X5, X7, X8, X9, and X11 to X13 are each independently CR1, and X4 and X10 are each N;
Each R1 of X1 to X3, X5, X7, X8, X9, and X11 to X13 is hydrogen;
Q1 is CY1Y2;
R3 and R4 are hydrogens, Y1 and Y2 are each aryl groups unsubstituted alkyl groups having 1 carbon atom, and Y3 to Y5 are not required to be present; and
a and b an integer are each 4.
Per claim 6, the modified compound of Kang in view of Itoi and Sang reads on the claimed Formula 1-1-1.
Per claim 12, the modified compound of Kang in view of Itoi and Sang reads on the claimed compound 1
    PNG
    media_image28.png
    147
    171
    media_image28.png
    Greyscale
.
Per claims 11 and 21, the modified compound 103 as described above reads on the claimed Formula 2-1 wherein Q2 is C.
Per claim 22, the modified compound 103 as described above reads on the claimed compound 1.
Regarding claim 3, Kang in view of Itoi and Sang teach organic electroluminescent device comprising the modified compound 103 as described above. Kang in view of Itoi and Sang appears silent with respect to the modified compound 103 having an absolute value of a difference between a singlet energy level and a triplet energy level of 0.2 eV or less.
The instant specification recites that the nitrogen-containing compound according to an embodiment of the present disclosure (including that of compound 1) has a structure in which the difference between the singlet energy level and the triplet energy level is close to zero (instant ¶ [00105]).  Specifically, the instant specification recites that the nitrogen-containing compound (including that of compound 1) may have an absolute value of the difference between a singlet energy level and a triplet energy level of 0.2 eV or less (instant ¶ [0064]). Since Kang in view of Itoi and Sang teaches compound 97, the same structure as disclosed by the Applicant, the difference between the singlet energy level and the triplet energy is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 7, Kang in view of Itoi and Sang teach organic electroluminescent device comprising the modified compound 103 as described above.
The modified compound of Kang in view of Itoi and Sang fails to teach the pyridine group
    PNG
    media_image29.png
    99
    119
    media_image29.png
    Greyscale
is pyrimidine. However, Sang does teach Y1 to Y5 of formula (3) may be N or C(R11) (first half of pg. 20). Sang additionally teaches compound A-20
    PNG
    media_image30.png
    73
    100
    media_image30.png
    Greyscale
(pg. 26) in which formula (3) is represented by a pyrimidine group.
Therefore, given the general formula and teachings of Kang and Sang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a C-H group of Y1 to Y3 or Y5 with N, because Yang teaches the variable may suitably be selected as Y1 to Y5.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the first material in the organic layer of the organic light-emitting device of Kang in view of Itoi and Sang and possess the benefits taught by Kang, Itoi, and Sang.  See MPEP 2143.I.(B).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the C-H group of Y4 with N, because it would have been choosing one of Y1 to Y3 or Y5, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the first material in the organic layer of the organic light-emitting device of Kang in view of Itoi and Sang and possess the benefits taught by Kang, Itoi, and Sang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (3) of Sang having the benefits taught by Sang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Kang in view of Itoi and Sang has the following structure 
    PNG
    media_image31.png
    356
    342
    media_image31.png
    Greyscale
which reads on the claimed formula 1-1-2 wherein:
X1 to X3, X5, X7, and X8 are each independently CR1, and X4 and X12 are each N;
Each R1 of X1 to X3, X5, X7, and X8 is hydrogen;
Q1 is CY1Y2;
R3 and R4 are hydrogens, Y1 and Y2 are each aryl groups unsubstituted alkyl groups having 1 carbon atom, and Y3 to Y5 are not required to be present; and
a and b an integer are each 4.

Claims 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Sang et al. KR 20160076882 A—English translation obtained by Google Patents, hereinafter referred to as (“Sang”) as applied to claim 1 above, and further in view of Ogiwara et al. US 2016/0028025 A1 (“Ogiwara”).
Kang in view of Itoi and Sang teach organic electroluminescent device comprising the modified compound 103 
    PNG
    media_image27.png
    318
    346
    media_image27.png
    Greyscale
as described above with respect to claim 1. 
Kang fails to teach wherein the modified compound is used as a dopant. However, Kang does teach the first material may have excellent hole transport capabilities due to the acridine group and may provide thermal and electric stability, due to the carbazolyl group ([0224]). Additionally, Itoi teaches the azacarbazole moiety increases the durability, and hence the emission lifetime of the material for the organic electroluminescent device (Itoi, ¶ [0038]). Furthermore, Sang teaches an organic electroluminescent device which includes the compound above exhibits excellent heat resistance, hole-transporting ability and luminosity, and excellent thermal stability (Sang, abstract and pg. 19, second paragraph),
Ogiwara teaches a light-emitting apparatus including an organic electroluminescence device, wherein the organic electroluminescence device includes an anode, a cathode, and one or more organic layers interposed between the anode and the cathode (abstract), wherein in a specific embodiment the organic layer includes the emitting layer, a hole injecting/transporting layer, and an electron injection/transporting layer (¶ [0033]), and the emitting layer is formed of an organic compound including the host material and the dopant material (¶ [0032]). 
Ogiwara teaches the dopant material only needs to be a compound satisfying the Numerical Formula 1 
    PNG
    media_image14.png
    45
    360
    media_image14.png
    Greyscale
, wherein ΔST is the energy difference between the singlet energy EgS and the triplet energy EgT (¶ [0035]-[0036], and [0054]). However, Ogiwara teaches the dopant material is preferably a compound represented by formula (1) 
    PNG
    media_image15.png
    32
    294
    media_image15.png
    Greyscale
(¶ [0054]). Ogiwara teaches such a light-emitting apparatus is capable of improving luminous efficiency (¶ [0013]).
Ogiwara teaches formula (1) may further be defined by formula (104) 
    PNG
    media_image32.png
    223
    202
    media_image32.png
    Greyscale
(¶ [0114]). Ogiwara teaches X1 and L2 may each represent a single bond (¶ [0056] and [0064]), y is an integer of 1 to 4 (¶ [0117]), and X11 to X15 each independently represent CR8 or a nitrogen atom and at least one of X11 to X15 is a nitrogen atom (¶ [0071]). Ogiwara teaches cyclic structure A and cyclic structure B each independently represent a substituted or unsubstituted cyclic structure (¶ [0057]) including benzene (¶ [0134]) wherein at least one of the cyclic structure A and B has a partial structure represented by a formula (11) 
    PNG
    media_image18.png
    54
    77
    media_image18.png
    Greyscale
(¶ [0059]). Ogiwara teaches R51 and R52 each independently represent the same as R1 to R8 and R51 and R52 may be mutually bonded to form a ring (¶ [0116]), wherein R1 to R8 may be hydrogen and a substituted aryl group having 6 to 30 ring carbon atoms (¶ [0082]) including a phenyl group (¶ [0203]). Ogiwara teaches examples of substituents include alkyl groups (¶ [0225]) which may be ethyl groups (¶ [0207]).
As discussed in paragraph 91, the modified compound 103 has an energy difference between a singlet energy level and a triplet energy level of 0.2 eV or less, thus satisfying the Numerical Formula 1 of Ogiwara.
Additionally, the modified compound 103 
    PNG
    media_image27.png
    318
    346
    media_image27.png
    Greyscale
reads on formula (104) of Ogiwara wherein (i) X1 and L2 each represent a single bond; (ii) the cyclic structure A represents benzene and the cyclic structure B represents the cyclic structure pyridine; (iii) y is an integer of 1; and (iv) X11 to X13 and X15 represents CR8 wherein R8 is a hydrogen atom, and X14 represents a nitrogen atom; and (iv) R51 and R52 each represent a phenyl group substituted with ethyl groups, wherein R51 and R52 are bonded to form a ring.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound 103 Kang in view of Itoi and Sang as the dopant material in the organic electroluminescence device of Ogiwara, based on the teaching of Kang, Itoi, Sang, and Ogiwara.  The motivation for doing so would have been to obtain a light-emitting apparatus having improved luminous efficiency, as taught by Ogiwara. Additionally, the motivation for doing so would have been to (i) use a dopant material having excellent hole transport capabilities, and thermal and electric stability, as taught by Kang; (ii) increase the durability, and emission lifetime of the material for the organic electroluminescent device, as taught by Itoi; and (iii) to obtain a device having excellent heat resistance, hole-transporting ability and luminosity, and excellent thermal stability, as taught by Sang.
Per claim 15, Ogiwara teaches the specific materials for the anode include indium-tin oxide, tin oxide, indium zinc oxide, gold, silver, platinum, and copper (¶ [0256]) and the material for the cathode may include indium, aluminium, magnesium, and alloys of magnesium, indium, aluminium, lithium, scandium, lithium, and silver (¶ [0359]).
Per claims 15-16 and 18, the modified compound 103 reads on the claimed formula 1-1-2 and Formula 2 as discussed in paragraph 97.
Per claim 17, Kang in view of Itoi and Sang appears silent with respect to the modified compound 103 being a thermally activated delayed fluorescence dopant.
The instant specification recites that the nitrogen-containing compound represented by Formula 1 may be applied to a thermally activated delayed fluorescence material (instant ¶ [00105]). As recited in instant ¶ [00103], compound 1 is an example of a nitrogen-containing compound represented by Formula 1. Since Kang in view of Itoi and Sang teaches compound 1, the same structures as disclosed by the Applicant, the property of being a thermally activated delayed fluorescence dopant absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 
Per claim 21, the modified compound 103 as described above reads on the claimed Formula 2-1 wherein Q2 is C.
Per claim 22, a compound represented by any one of Formula 1-1 and Formula 1-2 is not required to be present. Thus the limitation of claim 22 is met.
Per claim 23, the modified compound 101 as described above reads on the claimed compound 97.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo, Jeong-A., et al. "Long lifetime blue phosphorescent organic light-emitting diodes with an exciton blocking layer." Journal of Materials Chemistry C 3.18 (2015): 4640-4645.
Seo recites compound PCZAC in Scheme 1 (pg. 4641).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786